Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness 

under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Glee et al. US 20090142133 in view of Wambold US 5,540,518. Glee et al. disclose a method and system for controlling a paving train comprising at least one supply trucks (40), a paving machine (12) and at least one compaction roller (14, 16, 18).  Wherein the method comprises the steps of:
Determining, with said paving machine (12) an expected change in demand for paving
material at the paving machine.
Determine a temperature of said paving material at various locations in the paving 
machine.
Using a control station (60) to:
Determine a time at which additional paving materials need to be delivered to said
	paving machine.
Transmit a signal to an asphalt plant or a supply truck to start, stop, speed up, slow 
down and/or adjust the time of arrival at the paving machine based on at least 
one of said paving material temperature and detection of a change in demand for 
paving material at the paving machine..  [0017-0020].

Providing an alert to trigger loading paving material into a haul truck based on the 
determined time.  [0027-0029, 0034-36].
What Glee et al. do not disclose is how a change in demand for paving material is determined.  However, Wambold discloses a road construction system and method comprising:
Monitoring the temperature of road construction materials in a plurality of reservoirs.
Monitoring the volume of said materials in said reservoirs.
Issuing an audio or visual alarm when the volume of said materials in said reservoirs 
	falls below a predetermined value.  See Col. 4, lns. 38-58.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method and system for controlling a paving train of Glee et al., with the volume sensing and alerting system taught by Wambold, in order to minimize supply truck idle time, paving material temperature degradation and segregation, all of which are taught by Glee et al.
	
With respect to claims 2-3, 13 Glee et al. disclose the steps of estimating the delivery time between the asphalt plant and said paving machine, and adjusting the time to initiate delivery based on a comparison between actual and expected paving material cooling at the paving machine.

With respect to claims 4-8 Glee et al. disclose the steps of:
Receiving from the haul truck a location signal of said truck.

Providing an estimated time of arrival of the truck to said paving plant, based on 

Providing a trigger signal to start production of a batch of paving material based on the 
estimated arrival time. [0027].
Assessing weather information with a range of the location of the haul truck and/or 
	paving machine.
Receiving temperature data of paving material in a variety of locations on the paving 
machine.  [0003].
Adjusting the estimated arrival time of the haul truck based on said temperature data.

With respect to claims 9, 10, 14, 15 Glee et al. disclose the steps of:
Detecting the temperature of the paving material at any of said various locations 
	on said paving machine, is outside (above/beyond) a predetermined threshold.
Adjusting the time to initiate loading of the haul truck based on said detection.  [0010-11, 18-21, 26-32].

With respect to claim 11 Glee et al. disclose the step of adjusting the time to start loading a haul truck based on the availability of another haul truck to provide paving material to the paving machine.  [0034].

With respect to claims 12, 16-20 Glee et al. disclose a system for controlling a paving train comprising:

A network interface (28, 30, 60) configured to send and receive signals indicating the 
temperature and production rate of the paving machine.

paving material to the paving machine.
Encode for transmission an alert signal to trigger loading paving material into a haul
	truck based on the determined time.
What Glee et al. do not disclose is a volume sensor configured to provide an alert
when the volume of paving material falls below a predetermined level.  
However, Wambold discloses a road construction system and method comprising:
Monitoring the temperature of road construction materials in a plurality of reservoirs.
Monitoring the volume of said materials in said reservoirs.
Issuing an audio or visual alarm when the volume of said materials in said reservoirs 
	falls below a predetermined value.  See Col. 4, lns. 38-58.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system for controlling a paving train of Glee et al., with the volume sensing and alerting system taught by Wambold, in order to minimize supply truck idle time, paving material temperature degradation and segregation, all of which are taught by Glee et al.

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.


/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				03/26/2022